Order entered June 15, 1967, granting plaintiff a preference for trial in the interest of justice pursuant to CPLR 3403 and rule IX of the Rules of the Supreme Court, New York and Bronx Counties, unanimously reversed on the law and the facts, with $30 costs and disbursements to appellant. The representation of the plaintiff that unless he is granted a preference he cannot soon become economically self-sufficient and may become a public charge is scarcely compliance with the requirements hitherto exacted. Nor is there here present a current medical affidavit with respect to the plaintiff’s present physical condition, nor an affidavit of merit. In our view on this record the grant of a preference was an improvident exercise of discretion. (See Lucas v. Gorey, 26 A D 2d 557.) Concur — 'Botein, P. J., Stevens, Eager, McGivern and Witmer, JJ.